Case 0:20-cv-62215-RAR Document 27 Entered on FLSD Docket 02/23/2021 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 FORT LAUDERDALE DIVISION



  CARLOS BRITO, Individually,

                 Plaintiff,

  vs.                                                     Case No. 0:20-cv-62215-RAR

  FLANIGAN’S ENTERPRISES, INC., a
  Florida Corporation, JOSAR
  INVESTMENTS, LLC, a Florida Limited
  Liability Company,

              Defendant(s).
  __________________________________/

                                      NOTICE OF SETTLEMENT

         COMES NOW the Plaintiff, Carlos Brito, Individually, by and through his undersigned

  attorneys and informs the Court that the matter has been amicably settled between the Parties,

  subject to the final execution of the settlement documents, and hereby requests:

         1.      The Plaintiff requests that pursuant to a Court Order, that the case be dismissed

  subject to the right of any party to move the Court within sixty (60) days for the purpose of

  entering a Joint Stipulation for Dismissal With Prejudice, or, on good cause shown, to re-open

  the case for further proceedings.

                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 23rd day of February. 2021, a true and correct copy of

  the foregoing was filed with the Clerk of the Court via the Court’s CM/ECF System, which will

  automatically send a Notice of Electronic Filing to Attorneys for Defendant, Defendant, H. Clay

  Roberts, Esq., roberts@robertspa.com, and Javier A. Basnuevo, Esq., basnuevo@robertspa.com,
Case 0:20-cv-62215-RAR Document 27 Entered on FLSD Docket 02/23/2021 Page 2 of 2




  Roberts, P.A., 113 Almeria Avenue, Coral Gables, FL 33134.

                                                  Respectfully submitted,

                                                  /s/John P. Fuller
                                                  John P. Fuller, Esq.
                                                  Fuller, Fuller & Associates, P.A.
                                                  FL Bar No. 0276847
                                                  12000 Biscayne Blvd., Suite 502
                                                  North Miami, FL 33181
                                                  Telephone (305) 891-5199
                                                  Facsimile (305) 893-9505
                                                  jpf@fullerfuller.com
                                                  Attorneys for Plaintiff




                                              2
